On Petition For Belated Appeal

SCHWARTZ, Chief Judge.
As a result of Jones v. State, 759 So.2d 681 (Fla.2000), Jones was resentenced in the circuit court on October 11, 2000. It is admitted that Jones was not present at the resentencing and he now seeks a belated appeal on the ground that he did not receive notice of the sentence within the time permitted to file a timely one. Given the state’s concession that it was error for the sentencing to proceed without the defendant, see Levine v. State, 776 So.2d 992 (Fla. 4th DCA 2001); Smith v. State, 754 So.2d 114 (Fla. 3d DCA 2000), we deem it appropriate hereby both to grant the petition for belated appeal and to determine the case on the merits by vacating the sentence under review. Levine; Smith; see Mizell v. State, 716 So.2d 829, 830 (Fla. 3d DCA 1998). The cause is remanded for resentencing at which Jones and counsel shall be present.